Exhibit Pacific Asia Petroleum, Inc. to host Investor Conference Call on Year End Update and Business Strategy for 2010 Hartsdale, N.Y.November 30, 2009 – Pacific Asia Petroleum, Inc. (NYSE Amex: PAP) announced today that it will host a conference call with its shareholders on December 2, 2009. The Company’s President and CEO, Frank Ingriselli, will provide a year-end update on the Company’s China operations and discuss the Company’s 2010 business strategy that includes its recently signed Purchase and Sale Agreement on the Oyo Oilfield in Nigeria. Date: December 2, 2009 (Wed) Time: 11:00am PT / 2:00pm ET Participate
